Citation Nr: 1031933	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  09-13 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from 
September 1967 to June 1971.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from a November 2008 rating 
decision of the VA Regional Office (RO) in Waco, Texas that 
denied service connection for tinnitus.  


FINDINGS OF FACT

1.  Noise exposure is consistent with the Veteran's duties in 
service.

2.  The Veteran does not have tinnitus attributable to inservice 
noise exposure.

3.  Tinnitus was not manifest during service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1154(a), 5103, 5107 (West 2002 & Supp. 2010): 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he now has ringing of the ears because 
of duties in service as a jet engine mechanic on F4 Phantom jets 
performing routine maintenance.  He also contends that while in 
Vietnam, he was assigned several additional responsibilities in 
the maintenance of the jets that required very close inspections 
with the engine running that involved five to eight flights a day 
for an entire year.  He maintains that his doctors have told him 
that the high frequency pitch he hears is due to exposure to 
extreme jet engine noise in service.  The Veteran asserts that as 
such, service connection is warranted for tinnitus.  

Preliminary Considerations - VA's Duty to Assist the Veteran.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The notice requirements of the VCAA apply to all elements of a 
service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Id. at 486.  

Here, the Veteran was sent a letter in June 2008 prior to the 
initial unfavorable decision on the claim under consideration.  
The letter informed the appellant of what evidence was required 
to substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  Notification that 
included information pertaining to a disability rating and an 
effective date for the award if service connection were granted 
was also sent to the appellant at that time.  In this case, 
however, service connection is being denied.  Therefore, no 
rating or effective date will be assigned with respect to the 
claim for service connection.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  VA clinical records have been received and associated 
with the claims folder.  The Veteran was afforded a VA 
examination pertinent to the claim in October 2008 that is 
determined to be adequate for compensation and pension 
adjudication purposes.  The Veteran's statements in the record, 
as well as the whole of the evidence have been carefully 
considered.  

The Board is satisfied that the RO has complied with the duty-to-
assist-requirements of the VCAA and the implementing regulations.  
For the foregoing reasons, it is not prejudicial to the appellant 
for the Board to proceed to a final decision in this appeal.  No 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist in the development of the claim. 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
claim is ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.303 (2010).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d) (2010).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may legitimately be questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim. 38 C.F.R. § 3.303 (2010).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which he served, his military records, and all pertinent medical 
and lay evidence. See 38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.303(a).



Factual Background

The Veteran's service medical records show no complaints 
pertaining to ringing of the ears.  His ears were evaluated as 
normal in June 1971 for discharge from active duty and no 
pertinent defects were recorded.  

The record contains a letter dated in July 1971 from Spartan 
School of Aeronautics indicating that the Veteran was enrolled in 
the aviation technician course which was a comprehensive 26 1/2 
month course of study composed of studies in aviation 
maintenance, radio-telephone operations, aircraft accident 
insurance investigations and avionics systems.

A claim for service connection for ringing in the ears was 
received in May 2008.  The Veteran reported at that time that his 
military occupational specialty was jet mechanic, plane captain 
and quality control inspector for several years.  He related that 
he was in close contact with jet engines on a daily basis on 
which he had to make adjustments during engine run-up and prior 
to take offs.  The Veteran stated that being exposed to high 
frequency noise of jet engines for extended periods had caused a 
constant ringing in his ears that had not gone away in over a 
year and had gotten worse.  

VA outpatient clinical records dated between 2007 and 2008 were 
received showing that the Veteran was seen in May 2007 with 
complaints that included impaired hearing and ringing of the ears 
for the last couple of month.  Examination of the ear, nose and 
throat were normal.  The assessments included ringing in the 
ears.  In November 2007, the appellant complained of bilateral 
earache and fullness of one month's duration, the right greater 
than the left.  It was also noted that tinnitus in the right was 
worse.  Examination disclosed an edematous and erythematous ear 
filled with thick discharge with mold in the right obscuring the 
tympanic membranes.  Ear microscopy was performed with suctioning 
of discharge.  The tympanic membrane was edematous and 
erythematous.  No perforation was visualized.  An assessment of 
bilateral otomycosis was rendered.  

In December 2007, the Veteran complained of right nonpulsatile 
tinnitus over the past six months.  In February 2008, it was 
recorded that he had a history of otomycosis and presented for 
follow-up.  It was noted that there were no acute complaints but 
that he reported right nonpulsatile tinnitus and slight 
subjective hearing loss.  An assessment of right tinnitus and 
hearing loss - likely noise induced was rendered.   

The Veteran was afforded a VA examination for ear disease 
purposes in October 2008.  History of duties as a jet aircraft 
mechanic with only "Mickey Mouse" ear protection in service was 
reported.  He stated that he served in Vietnam for one year in a 
support capacity as opposed to active combat.  He said that he 
continued to maintain jet aircraft in Vietnam, particularly the 
F-4 Phantoms.  The examiner noted that subsequent to separation 
from service, the Veteran denied a history of significant 
nonmilitary noise exposure.  

The appellant provided an almost two-year history of an abrupt 
onset of right-sided high-pitched tinnitus that had been constant 
and had significantly affected his sleep.  

The examiner noted that review of the service records was 
negative for complaints of tinnitus.  Pertinent clinical history 
pertaining to hearing loss and tinnitus in VA outpatient records 
previously cited were reported.  Following examination, a 
pertinent diagnosis of right-sided constant tinnitus 
(approximately two years' duration) was rendered.  

The examiner commented that although the Veteran had requested 
service connection for tinnitus due to service, there were no 
complaints of such recorded while on active duty.  It was 
reported that he had complained of tinnitus only over the past 
couple of years.  The examiner noted that with an abrupt onset of 
right-sided tinnitus and no complaints prior to such, "in my 
opinion, the most likely etiology would be viral cochleitis.  In 
any case, I can find no indication that...tinnitus was noted while 
on active duty, and there is every reason to think that his 
current symptoms have occurred subsequent to separation from 
service."  The examiner added that it was therefore his opinion 
that it was less likely than not that the Veteran's right-sided 
tinnitus might be related to military acoustic trauma.

Legal Analysis

The Veteran served in Vietnam but does not assert that he was in 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 
2002) are not applicable.  

The Veteran's DD form 214 reflects a military occupational 
specialty of aviation construction mechanic.  As such, the Board 
finds that the appellant's statements concerning in-service noise 
exposure are credible when viewed in conjunction with the 
available evidence, and are consistent with his occupation and 
history of noise exposure.  Given this factual background, 
exposure to noise is found to be consistent with the 
circumstances of his service. See 38 U.S.C.A. § 1154(a) West 2002 
& Supp. (2010).  Accordingly, in-service exposure to noise is 
conceded.  However, this does not in and of itself enable a grant 
of service connection.  Rather, the evidence must demonstrate 
that current ringing of the ears is related to such service.  
After reviewing the evidence pertaining to the claim in its 
entirety, the Board concludes that service connection for 
tinnitus is not warranted.

Despite a military occupational specialty in which it may be 
conceded that the Veteran may have been exposed to noise, his 
service treatment records are not indicative of any complaints or 
references to ringing of the ears, to include on discharge 
examination in June 1971.  Post service, there is no indication 
of ringing of the ears until the Veteran sought treatment for 
such in May 2007.  He reported a two-month history of such at 
that time.  

The Board points out, however, that the 2007 complaint of 
tinnitus is more than 35 years after discharge from active duty.  
There is nothing in the post service record that suggests 
tinnitus deriving from service except the Veteran's own 
statements to this effect.  There is no reliable post service 
showing of any continuity of in-service tinnitus.  The Board 
observes that when examined for VA compensation purposes in 2008, 
the appellant related that he had had tinnitus for the past two 
years.  Therefore, upon consideration of all of the above, the 
Board finds that the silent service treatment records, the normal 
separation examination, and tinnitus of abrupt onset with more 
than 35 years between service and the report of such militate 
against a finding that tinnitus is of service onset.  

Moreover, the Veteran has not asserted that tinnitus began in 
service, nor does he contend that there has been continuity of 
symptomatology since that time.  The Board finds that while he 
may have had some ringing in his ears during service, there is no 
credible showing of continuity of symptoms.  Rather, the more 
probative evidence of record establishes that there is remote 
post service onset of tinnitus.  The record reflects that that 
appellant has never indicated otherwise.

The Board has carefully considered the appellant's lay statements 
and history to the effect that current tinnitus derives from 
acoustic trauma in service.  Lay assertions may serve to support 
a claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or symptoms 
of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 
(2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006).  

The Board points out that the Veteran is competent to report 
prior symptoms and state that he has ringing of the ears as the 
result of duties in service.  A layman is competent to report 
that he notices tinnitus as such comes to him through one of his 
senses. See Layno v. Brown, 6 Vet. App 465, 470 (1994).  If 
submitted, lay evidence must be considered when a Veteran seeks 
disability benefits.  38 C.F.R. § 3.307(b) (2010) clearly states 
that the factual basis for proving the existence of a chronic 
disease may be established by medical evidence, competent lay 
evidence or both.  Thus, nothing in the regulatory or statutory 
provisions noted above requires both medical and competent lay 
evidence; rather, they make clear that competent lay evidence can 
be sufficient in and of itself. See Buchanan v. Nicholson, 451 
F.3d 1331 (2006).

In this case, however, while the appellant attributes ringing of 
the ears to jet engine noise in service, he indicates in clinical 
records dated in 2005 that he had only had tinnitus for two 
months.  His history in this regard has been consistent in 
subsequent clinical records.  However, in the context of more 
than 35 years between service discharge and the onset of 
tinnitus, the Board finds that the Veteran's statements alone do 
not provide a credible basis for a lay nexus to service in this 
instance.  Whether there is any relationship between the sudden 
onset of ringing of the ears and events that ended 35 years 
before requires specialized training for a determination, and is 
therefore not susceptible of lay opinion.  In this respect, a 
medical professional has the greater skill.

As indicated previously, following review of the record in 
October 2008, the VA examiner found that the abrupt onset of 
right-sided tinnitus with no prior complaints suggested that the 
most likely etiology of such was viral cochleitis.  It was also 
determined that in any event, there was every reason to find that 
current symptoms occurred subsequent to separation from service.  

The Veteran has stated that his doctors have told him that 
tinnitus is related to noise exposure in service.  In fact, a PA-
C included an assessment of tinnitus-likely noise induced.  This 
constitutes positive evidence and seems to be in accord with his 
credible pleadings.  However, we accord comparatively little 
probative value to the opinion of the   PA-C.  The opinion of the 
PA-C is remarkably lacking in detail and reasoning.  A mere 
statement of opinion, without little more, does not provide an 
opportunity to explore the basis of the opinion.  Against this 
background, the 2008 opinion was based upon a historic review of 
the record, physical examination, considered the Veteran's lay 
evidence and provided an alternative theory.  In essence, the 
2008 opiniion was detailed and reasoned.  As noted by the Court, 
the probative value of medical evidence is based on the medical 
expert's personal observation of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches.  See, Guerrieri v. Brown, 
4 Vet. App. 467, 471 (1993).

In reaching this determination, the Board has considered all the 
evidence of record to include the lay and medical evidence.  
However, the more probative evidence consists of the opinion of 
the skilled professional in 2008.  The opinion is based upon 
clinical findings, a review of the record and consideration of 
the Veteran's statements.  The Veteran's own statements in 
conjunction with objective clinical evidence provide little basis 
for a favorable decision in this matter.  Similarly, the opinion 
of the PA-C is remarkable for the lack of reasoning.  For the 
foregoing reasons, the Board concludes that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for tinnitus and service connection must be denied. 
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990). 


ORDER

Service connection for tinnitus is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


